Citation Nr: 1330906	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  04-07 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include a low back strain and/or mechanical low back pain.  

2.  Entitlement to service connection for a disability manifested by headaches.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel




INTRODUCTION

The Veteran had active service from June 1989 to May 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran filed a notice of disagreement with these determinations in August 2003, and timely perfected her appeal to the Board in January 2004.  

The issues on appeal were previously remanded by the Board in June 2006, January 2010, April 2011, August 2011, October 2012 and most recently in April 2013.  

The Veteran's claim was previously treated as one of entitlement to service connection for low back strain.  However, the record also reflects a diagnosis of mechanical low back pain.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In Brokowski v. Shinseki, 23 Vet. App. 79 (2009), the Court extended the holding of Clemons to include disabilities outside of psychiatric disorders.  In compliance with this case law, the Board considers the Veteran's claim of service connection for low back pain as one that encompasses any diagnosis associated with her reported symptomatology.  The issue has thus been restated on the first page.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with a low back strain and mechanical low back pain during the pendency of her appeal.  

2.  The Veteran's currently diagnosed low back strain and/or mechanical low back pain did not manifest during, or as a result of, active military service. 

3.  The Veteran's tension type headaches have not been associated with a chronic disability that manifested during, or as a result of, active military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a lumbar spine disorder, to include a low back strain or mechanical back pain, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for establishing entitlement to service connection for a disability manifested by headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in July 2002, July 2006, April 2007 addressed all notice elements listed under 3.159(b)(1).  The letters informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  While all requisite notice was not provided to the Veteran until after the initial adjudication of her claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  In any event, because the claim is being denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and personnel records.  Also, the Veteran received VA medical examinations for her claimed disabilities in August 2002, September 2009, August 2010 and November 2012.  Copies of these reports have been associated with the claims file.  Significantly, neither the Veteran nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained, and the Veteran indicated in a statement signed January 2013 that she had no additional evidence in support of her claims.  

Additionally, the Board finds there has been substantial compliance with its remand directives.  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and the appellant attended that examination.  The AMC later issued a Supplemental Statement of the Case (SSOC).  The Board recognizes that the examiner did not specifically acknowledge the previous VA examination reports of record, as instructed in the Board's April 2013 remand.  Nonetheless, further remand is not required as the AMC substantially complied with the Board's remand directives. The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  A reading of the May 2013 VA examination report reflects that the examiner in fact reviewed all of the evidence of record, including the examination reports.  The examiner recognized that there had been diagnoses associated with the Veteran's claimed disabilities in the past, but then explained why any current condition associated with the Veteran's symptomatology would not be service-connected.  As such, there is no evidence of prejudice to the Veteran based on the failure to specifically note the VA examination reports. 

Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, listed at 38 C.F.R. § 3.309(a), becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2012).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  




Lumbar Spine Disorder

The Veteran contends that she is entitled to service connection for a low back disorder.  Specifically, the Veteran has asserted that she suffers from a current disability related to in-service injury.  However, as outlined below, the preponderance of the evidence of record reflects that the Veteran has not been diagnosed with a chronic disorder of the spine that manifested during, or as a result of, active military service.  

The Veteran's service treatment records do not reflect a chronic condition of the lumbar spine during active military service.  There is a notation of left low back pain times 3 days in July 1992.  However, this was associated with a urinary tract infection.  An October 1993 record also reflects that the Veteran denied a history of a back injury, suggesting the Veteran's prior complaints were acute and had resolved.  Examination of the back was also deemed normal at this time.  In August 1996, the Veteran was treated for low back pain.  She reported a 9 month history of a "gripping pain" in the low back.  X-rays revealed no obvious deformities and there was no evidence of previous trauma.  A diagnosis of mechanical low back pain was assigned.  Another August 1996 record reflects that the Veteran had been prescribed medication and her pain had decreased significantly.  It was noted that there were no present complaints of pain.  A diagnosis of mechanical low back pain was again noted.  

A February 1999 record reflects that the Veteran was status post a fall one month earlier and that she landed on her tailbone.  The Veteran reported that her pain had improved since the fall but that she still had difficulty sitting in soft chairs or beanbags.  Examination revealed pain with deep palpation over the coccyx region.  X-rays revealed a normal appearing coccyx with no gross deformities.  A diagnosis of coccydynia status post fall was assigned.  

Upon examination in October 2000, the Veteran reported a history of recurrent back pain or back injury.  According to her March 2002 separation examination, a clinical evaluation of the spine, other musculoskeletal, was deemed to be normal.  The Veteran did, however, report a history of "Recurrent back pain or any back problem" in her report of medical history associated with this examination.  It was noted in the examiner's comments that after heavy lifting for long periods of time, the Veteran's back would get sore and tire.  The only defect or diagnosis noted was occasional chest discomfort secondary to anxiety.  No chronic disability of the spine was diagnosed or noted at this time.  

Following separation from active duty, the Veteran was afforded a VA examination of the back in August 2002.  The Veteran reported that the first time she hurt her back was when she had lifted a welding machine during military service.  She indicated that her back had bothered her since that time.  She also noted that she injured her back when slipping down a ladder as well.  The Veteran described current symptomatology of pain, lack of endurance and easy fatigability, but she denied weakness or stiffness.  Examination revealed a normal posture and gait and there was no fixed deformity.  The spine was tender to palpation at the L4-5 level, but there were no muscle spasms.  Thoracolumbar range of motion testing revealed forward flexion to 90 degrees, extension to 35 degrees, bilateral lateral flexion to 40 degrees and bilateral lateral rotation to 35 degrees.  X-rays were taken and interpreted to reveal a normal lumbosacral spine.  The Veteran was diagnosed with a "back strain, normal exam."  

The Veteran was scheduled for another VA examination in March 2009.  However, she failed to report to this examination.  

The Veteran was afforded another VA examination in September 2009.  She reported that her low back condition first began in the early 1990s.  An X-ray from September 2009 was reviewed, which revealed a normal lumbosacral spine.  Examination revealed tenderness and pain with repetitive motion.  A diagnosis of a lumbosacral spine strain was assigned.  The examiner opined that the Veteran's low back strain was not caused by or a result of treatment for back pain while in service.  The examiner explained that the only documentation in the claims file of low back pain was a VA examination report dated 2002.  There were no service medical records of treatment for a back condition and the musculoskeletal examination performed upon separation was deemed to be normal.  The probative value of this examination report is limited, as the Veteran's service records were subsequently associated with the claims file.  

The Veteran was afforded an additional VA examination of the spine in August 2010.  The Veteran reported that while in service, she fell while on a ladder.  She reported a diagnosis of a "bruised tailbone."  The Veteran reported intermittent back pain ever since, with a recent episode of significant back pain.  An earlier X-ray report from September 2009 was reviewed that revealed a normal lumbosacral spine.  The examiner diagnosed the Veteran with a low back strain.  The examiner was unable to offer an opinion as to etiology without resorting to speculation, as the Veteran's service treatment records were unavailable.  

The Veteran was scheduled for a VA examination for this claimed condition in December 2011.  However, the record reflects that she failed to report to her scheduled examination.  

The Veteran was afforded another VA examination of the lumbar spine in November 2012.  The Veteran reported that her tailbone region ached intermittently with exertion.  The examiner noted that the Veteran did not have a diagnosed disability of the thoracolumbar spine, nor had she ever.  There was no evidence of intervertebral disc syndrome, and arthritis was not visualized upon X-ray.  

Finally, the Veteran was most recently afforded a VA examination of the lumbar spine in May 2013.  After examining the Veteran and reviewing the evidence of record, the examiner concluded that the Veteran currently suffered from mechanical back pain that was myofascial in nature.  The examiner opined that it was less likely than not that this condition was incurred in or caused by in-service injury, event or illness.  The examiner noted the Veteran's in-service fall of 1999.  X-rays were normal at this time and further review of the record revealed no further coccyx condition.  Subsequent lumbar spine X-rays were interpreted as normal with no abnormal findings of the coccyx, and the present examination revealed painful (but normal) range of motion well above the coccyx level.  Therefore, the examiner concluded that this condition was not related to the in-service fall.  The coccyx injury was an acute condition that resolved with no clinical or radiographic finding to suggest that there was a residual coccyx condition.  The nature of her current back pain was mechanical in etiology with myofascial likely the site of pain.  Service records did not reveal this mechanical back pain as the cause and her initial coccyx pain would not cause her current mechanical back pain.  The sites were different having no relationship to each other and the mechanism of pain for both was also different and unrelated.  There were no findings upon current examination relating the lumbar spine to military service.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a lumbar spine disorder.  The Board recognizes that the Veteran reported low back pain in July 1992.  However, this symptom of pain was associated with a urinary tract infection.  The Veteran also reported back pain in 1996 that was diagnosed as mechanical low back pain.  However, this type of back pain appears to have been an acute condition, as there are no further complaints involving the back until the fall of 1999.  Also, there were no obvious deformities found on X-ray.  Upon falling in 1999, the Veteran was subsequently diagnosed with coccydynia.  The May 2013 VA examiner concluded that this was an acute condition that resolved with no radiographic finding to suggest any residual condition.  Furthermore, her initial coccyx pain would not result in her current mechanical back pain, as the sites of the pain were different and the mechanism for pain was unrelated.  The examiner further explained that there were no findings upon examination involving the lumbar spine related to military service.  As such, the preponderance of the evidence of record demonstrates that the Veteran's current mechanical back pain is not related to her in-service fall and intermittent reports of back pain.  

The Board notes that the Veteran was diagnosed with a back strain in August 2002, September 2009 and August 2010.  While this condition was not found upon examination in November 2012 and May 2013, the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Nonetheless, the preponderance of the evidence of record demonstrates that this condition was not incurred during, or as a result of, active military service.  X-rays performed during and after military service have revealed a normal spine.  An evaluation of the spine performed during the Veteran's separation examination was also deemed to be normal.  Finally, while the Veteran did report a history of back pain at the time of separation, the May 2013 examiner explained that the coccyx injury was at a different location and that there were no findings upon current examination to relate a lumbar spine condition to military service.  

The Board recognizes that the Veteran has complained of chronic symptomatology since military service.  While no chronic disease has been shown in service, service connection may still be warranted when there is evidence of continuity of symptomatology following separation from active duty.  However, as already noted, an award of service connection on the basis of continuity of symptomatology is only warranted for chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d at 1331.  Coccydynia, lumbar strains and mechanical back pain are not chronic diseases found at 38 C.F.R. § 3.309(a).  While arthritis does qualify as a chronic disease, the VA examinations of record have consistently found no evidence to support a diagnosis of arthritis.  As such, service connection is not warranted for any diagnosis associated with the Veteran's lumbar spine based on a theory of continuity of symptomatology.  

As a final matter, the Board recognizes that the Veteran believes she is entitled to service connection for a back condition.  However, the record does not contain evidence to suggest that the Veteran has the requisite training or expertise to diagnose herself with any specific disability, or, to link lumbar spine pain to an in-service coccyx injury.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  In the present case, the Veteran has undergone numerous examinations.  X-rays have routinely revealed a normal lumbar spine, and as explained by the May 2013 VA examiner, there is nothing of record to relate a current lumbar spine condition to military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a lumbar spine disability, to include a lumbar strain or mechanical low back pain, must be denied.

Headaches

The Veteran also contends that she is entitled to service connection for a disability manifested by headaches.  Specifically, she has alleged that she suffered from chronic headaches during military service and that they have continued to the present.  However, as outlined below, the preponderance of the evidence of record reflects that the Veteran has not been diagnosed with a chronic disability associated with headaches that manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records do not reflect that she was diagnosed with a chronic disability associated with her reported headaches during active military service.  The Veteran was seen in 1990 (the month is unclear) with complaints of headaches occurring "about every other day" for the past 2 weeks.  These headaches were noted to last approximately 8 hours.  A physical examination was noted to be normal, and the examiner suspected nervous or "mental" status secondary to a recent breakup.  An October 1993 record of treatment, however, reflects that the Veteran denied a history of headaches.  

In April 1994, the Veteran denied suffering from migraine headaches or severe or worsening headaches.  She also denied having, or ever having had, frequent or severe headaches upon examination in October 2000.  According to her March 2002 separation examination, a neurologic evaluation was deemed to be normal, as was an evaluation of the head.  The only defect or diagnosis noted was occasional chest discomfort secondary to anxiety.  The Veteran also denied having, or ever having had, frequent or severe headaches.  Therefore, there is no diagnosis of a chronic condition associated with headaches during active duty.  

The first post-service evidence of headaches is an August 2002 VA examination report.  The Veteran reported having headaches three times per week in the frontal area that could last all day.  No diagnosis was assigned at this time and no opinion as to etiology was offered.  

The Veteran was afforded a VA examination in September 2009.  The Veteran reported that in the later 1990s, she began having headaches in the bilateral temples.  She described one severe headache per month and two to three lesser headaches per month.  It was noted that her headaches were not prostrating and that ordinary activity was still possible.  The usual duration was noted to be hours.  The Veteran was diagnosed with subjective headaches that were self-treated with over the counter medication.  The examiner concluded that the Veteran's subjective headaches were not caused by or a result of military service.  There were no service treatment records regarding headaches and the neurological examination performed at the time of separation was deemed to be normal.  The first record of complaints for headaches was a 2002 VA examination report.  

The Veteran was afforded another VA examination for her reported headaches in August 2010.  The Veteran reported that her headaches first began in approximately 1994.  Upon examination, the examiner assigned a diagnosis of tension headaches.  The examiner was unable to offer an opinion as to etiology without resorting to speculation, as the Veteran's service treatment records were unavailable.  

The Veteran was scheduled for a VA examination for this claimed condition in December 2011.  However, the record reflects that she failed to report to her scheduled examination.  

The Veteran was afforded another VA examination for her reported headaches in November 2012.  The examiner noted that the Veteran did not have a diagnosed headache disorder, nor had she ever been diagnosed with a headache disorder.  While the Veteran did endorse intermittent pain at the temples, there were no prostrating attacks of headache pain or migraine headaches.  

Finally, the Veteran was most recently afforded a VA examination for her claimed headaches in May 2013.  The Veteran was physically examined and the examiner reviewed the evidence of record, including her military records.  The Veteran denied ever having been formally diagnosed with a headache condition, noting that she had had headaches for the past 15 years.  It was also noted that there had been no medical care for headaches since military service.  The examiner noted that in-service complaints of headaches were felt to be possibly related to a dissolved relationship.  Subsequent records reflect that the Veteran later denied headaches during military service.  There was also no mention of headaches at the time of discharge.  The examiner noted that the Veteran presently drank a large amount of caffeinated soda which is a risk factor for headaches.  The examiner noted that this was merely a contributory cause of the Veteran's headaches and not the sole cause.  The nature of her headaches was noted to be tension rather than migraine, as the Veteran did not meet the criteria for migraine or cluster headaches.  The examiner opined that it was less likely than not that this condition was incurred in, or caused by, service, as the current evidence in the military records did not reveal military service as etiologically related to the Veteran's current tension type headaches.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a disability associated with her reported headaches.  While the Veteran did report headaches during military service, this was felt to be nervous or "mental" in nature and related to a failed relationship.  The record reflects that the Veteran then denied headache symptomatology following this incident, including in October 1993 and April 1994, suggesting that this was an acute condition that resolved during service.  She also reported during an October 2000 in-service examination that she did not suffer from frequent or severe headaches.  She made the same assertion upon separation in March 2002, and no chronic disability associated with headaches was noted at this time.  As such, the preponderance of the evidence of record demonstrates that the Veteran was not suffering from a chronic disability manifested by headaches during her active military service.  

The preponderance of the evidence of record further demonstrates that the Veteran's post-service reports of headaches are not caused by or related to military service.  The Veteran has not been formally diagnosed with a headache condition other than tension headaches by the examiners of record.  The Veteran herself admitted to not having a formal diagnosis during the May 2013 VA examination.  The examiner then opined that it was less likely than not that the Veteran's tension type headaches were related to military service.  The examiner noted that there was no mention of headaches at the time of separation.  The Veteran also admitted to drinking a large amount of caffeine, which was a contributing factor to headaches.  The record contains no competent medical opinion linking any diagnosed headache disability to military service, and the Veteran admitted to not receiving any treatment for her symptomatology since military service.  Therefore, the preponderance of the evidence of record demonstrates that service connection for a chronic headache disorder is not warranted.  

The Board recognizes that the Veteran told the September 2009 VA examiner that she experienced severe headaches once per month since the later 1990s.  While headaches are certainly something the Veteran is competent to testify about, the Board does not find this assertion to be credible.  The Veteran explicitly denied suffering from severe headaches upon examination in 2000 and 2002.  As such, her more recent assertion of severe headaches during military service lacks credibility.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for headaches must be denied.


ORDER

Entitlement to service connection for a lumbar spine disorder, to include low back strain and mechanical low back pain, is denied.  

Entitlement to service connection for a disability manifested by headaches is denied.  


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


